F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                        January 24, 2007
                                   TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                          Clerk of Court

 U N ITED STA TES O F A M ER ICA,

          Plaintiff - Appellee,
                                                         No. 06-1392
 v.                                          (D.C. Nos. 06-CV-1523-W YD and 04-
                                                        CR-347-W YD)
 BRIAN F. DU RST,                                         (D . Colo.)

          Defendant - Appellant.



                                ORDER
                 DENYING CERTIFICATE O F APPEALABILITY


Before KELLY, M cKA Y, and LUCERO, Circuit Judges.


      Defendant-Appellant Brian F. Durst, a federal inmate appearing pro se,

seeks to appeal from the district court’s dismissal of his motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255, and its subsequent

denial of his motion for reconsideration. Because M r. Durst has failed to

demonstrate that it is reasonably debatable whether the district court’s procedural

ruling dismissing his claim is correct or that the district court was w ithin its

discretion in denying the motion for reconsideration, see Slack v. M cDaniel, 529

U.S. 473, 484 (2000), we deny a COA and dismiss the appeal. 1


      1
        M r. Durst’s challenge to the order dismissing his § 2255 petition and his
challenge to the subsequent order denying reconsideration both require a COA.
      In December 2004, M r. Durst pled guilty to possession of child

pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). He was sentenced to

thirty-three months imprisonment followed by three years supervised release.

Final judgment w as entered on M arch 30, 2005. M r. Durst did not appeal. On

August 3, 2006, M r. Durst filed his § 2255 motion.

      The district court correctly determined that M r. Durst’s § 2255 motion was

time-barred by the one-year limitation period contained therein. The judgment of

conviction became final on April 13, 2005, ten days after the time for appeal had

run. See Clay v. United States, 537 U.S. 522, 524 (2003); Fed. R. App. P.

4(b)(1)(A)(I) (notice of appeal must be filed within ten days after entry of

judgment); 4(b)(6) (judgment is entered when entered on criminal docket);

26(a)(2) (excluding intermediate Saturdays, Sundays or legal holidays if the

period is less than eleven days). Thus, M r. Durst had until April 13, 2006, to file

his § 2255 motion.

      M r. Durst filed his motion on August 3, 2006, or July 26, 2006, assuming

he is entitled to the benefits of the prison mailbox rule. See Houston v. Lack, 487

U.S. 266, 270 (1988). Although the one-year limitation period on § 2255 motions

is not jurisdictional, it is subject to equitable tolling only in extraordinary

circumstances. See United States v. W illis, 202 F.3d 1279, 1281 n.3 (10th Cir.


See United States v. Pedraza, 466 F.3d 932, 933-34 (10th Cir. 2006) (citing
United States v. Lambros, 404 F.3d 1034, 1036-37 (8th Cir. 2005), cert. denied,
545 U.S. 1135 (2005)).

                                          -2-
2000). Because M r. Durst did not argue for equitable tolling in his motion, the

district court determined it was inappropriate to toll the statute.

      In his motion for reconsideration, M r. Durst argued that because he learned

on July 19, 2006, that the statute he was convicted under was unconstitutional, the

statute of limitations should have run from that point. This is plainly incorrect.

See M arsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]gnorance of the

law, even for an incarcerated pro se prisoner, generally does not excuse prompt

filing.”) (quoting Fisher v. Johnson, 174 F.3d 710, 714 (5th Cir. 1999)),

cert. denied, 531 U.S. 1194 (2001).

      In his two-page brief filed before this court, M r. Durst similarly fails to

make any argument to justify the late filing of his motion. W e note that the

substance of M r. Durst’s argument–that the statute under which he was convicted

is unconstitutional–relies on two cases, both of which have been vacated by the

Supreme Court, see United States v. Smith, 402 F.3d 1303 (11th Cir. 2005),

vacated, 545 U.S. 1125 (2005); United States v. M axwell, 386 F.3d 1042 (11th

Cir. 2004), vacated, 126 S. Ct. 321 (2005), and neither of which is binding in this

circuit. Accordingly, it is not reasonably debatable that the district court’s

dismissal of the claim was correct. Nor is it reasonably debatable that the district

court was well w ithin its discretion in denying the motion for reconsideration.

See Price v. Philpot, 420 F.3d 1158, 1167 n.9 (10th Cir. 2005).

      W e DENY a COA and DISM ISS. M r. Durst’s accompanying motion to be

                                          -3-
released on bail pending his appeal is DENIED.

                                     Entered for the Court

                                     Paul J. Kelly, Jr.
                                     Circuit Judge




                                      -4-